NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MYTEE PRODUCTS, INC.,
Plaintiff-Appellant,
V.
HARRIS RESEARCH, INC.,
Defendcmt-Cross Appellant,
AND
DOES 1 THROUGH 20,
Defendants.
2010-1207, -1226
Appeals from the United States District Court for the
Southern District of Ca1ifornia in case n0. 06-CV-1854,
Mag“istrate Judge Cathy Ann Bencivengo.
ON MOTION
ORDER `
My'tee Products, Inc. moves for a 25-day extension of
tirne, until October 18, 2010, to file 21 reply brief HarriS
Research, Inc. 0pposes.
Upon consideration thereof

MYTEE PRODUCTS V. HARRIS RESEARCH
I'r ls ORDEREn THAT:
The motion is granted
FOR THE COURT
nm 2 1 mm /s/ Jan Horbaly
Date
ccc Anthony J. Dain, Esq.
Shaun L. Peck, Esq.
s20
J an Horbaly
C1erk
FlLED
U.S. COURT 0F APFEALS FOR
'l'HE FEDERAL C|RCU|T
ocr 21 2010
.lAN HORBALY
CLERK